PER CURIAM.
This is an appeal in a trademark infringement suit, in which the District Court held that the plaintiff’s trademark “Pennzoil” was not infringed by the use of the word “Greenzoil” as a trademark for one of its products. We have given careful consideration to the briefs and arguments and are of opinion that the decision of the District Court was correct and that nothing need be added to what was said in its opinion. That opinion is accordingly adopted as the opinion of this court.
Affirmed.